                       ~,t.t:D
              DEC 30 2019
          SUSAN Y. SOONG
      CLERK, U.S. DISTRICT COURT
     NORTH DISTRICT OF CALIFORNIA
                                                      UNITED STA TES DISTRICT COURT

 2                                                                            J0
                                                     NORTHERN DISTRICT OF CALIFORNIA

 3                                                                                                                                   ......,

 4      IN THE MA TIER OF                               C\lt 9 ;ase803eO&r>>MISC
 5      Richard Brent Vaught, State Bar No.                                  ORDER TO SHOW CAUSE RE
                                                                             SUSPENSION FROM MEMBERSHIP
 6       112155                                                              IN GOOD ST ANDING OF THE BAR
                                                                             OF THE COURT
 7

 8    TO: Richard Brent Vaught

 9                          The State Bar of California has notified the United States District Court for the Northern District of

10    California that, effective November 18, 20 I 9, you have become ineligible to practice law in the State of

11    California following disciplinary action. Under this Court's Civil Local Rule 11-7, this status change may

12    render you ineligible for continued active membership in the bar of the Northern District of California.

13         Effective the date of this order, your membership in the bar of this Court is suspended on an interim

14    basis pursuant to Civil Local Rule 11-7(b )(I). On or before February 7, 2020, you may file a response to

15    this Order meeting the requirements of Civil Local Rule l l-7(b)(2), which may be viewed on the Court's

16    website at cand,uscuurts.!2.0\. If you fail to file a timely and adequate response to this Order, you will be

17    suspended from membership without further notice.

18          If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored

19    to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil

20    Local Rule 11-7(b )(3). The Clerk shall close this file on or after February 7, 2020 absent further order of

21    this Court.

22                          IT IS SO ORDERED.

23    Dated: December                    30, 2019
24
25

26

27

28
                  t     :lnr        r )\(, ( .\· i
          I ,'.       i \
